                Case 2:18-cv-01308-RSL Document 29 Filed 09/19/19 Page 1 of 5




 1                                                                THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7                                    WESTERN DISTRICT OF WASHINGTON
                                                AT SEATTLE
 8
     S.L. by and through his parents and guardians,
 9
     J.L. and L.L.,                                           Case No. 2:18-cv-01308-RSL
10
                                    Plaintiff,
                                                              DECLARATION OF MEGAN E.
11            v.                                              GLOR IN SUPPORT OF
     PREMERA BLUE CROSS, AMAZON                               PLAINTIFF’S MOTION TO
12
     CORPORATE LLC GROUP HEALTH AND                           COMPEL PRODUCTION
13
     WELFARE PLAN, and AMAZON
14   CORPORATE LLC,
                                    Defendants.
15

16            I, Megan E. Glor, hereby declare that the following statements are true and based
17
     upon personal knowledge:
18
              1.        I am one of the lawyers representing the Plaintiff in this case.
19

20
              2.        Attached as Exhibit A is a copy of the 2015 InterQual® Residential &

21   Community-Based Treatment Criteria provided by Defendants in their “Administrative
22
     Record.”
23
     //
24

25
     //

26
                                                                                SIRIANNI YOUTZ
     DECLARATION OF MEGAN E. GLOR IN                                        SPOONEMORE HAMBURGER
     SUPPORT OF PLAINTIFF’S MOTION TO                                        3101 WESTERN AVENUE, SUITE 350
                                                                               SEATTLE, WASHINGTON 98121
     COMPEL PRODUCTION
                                                                           TEL. (206) 223-0303 FAX (206) 223-0246
     [Case No. 2:18-cv-01308-RSL]
                Case 2:18-cv-01308-RSL Document 29 Filed 09/19/19 Page 2 of 5




              3.        Attached as Exhibit B is a copy of Plaintiff’s Second Requests for
 1

 2   Production of Documents, served upon Defendants through their counsel on or about

 3
     June 14, 2019.
 4
              4.        Attached as Exhibit C is a copy of Defendants’ Objections and Responses
 5
     to Plaintiff’s Second Requests for Production of Documents, served on or about July 16,
 6

 7   2019.

 8            5.        Attached as Exhibit D is a copy of a report by Louis J. Krause, M.D., dated
 9
     September 4, 2019, regarding S.L.’s claim at issue in this case (“S.L.’s claim).
10
              6.        Attached as Exhibit E is a copy of a Premera Blue Cross/Blue Shield
11

12   (“Premera”) document entitled “Notification Form”, the pre-authorization request

13   submitted by Catalyst regarding S.L.’s claim.
14
              7.        Attached as Exhibit F is a copy of a letter dated May 16, 2016, by Premera
15
     denying S.L.’s claim.
16

17            8.        Attached as Exhibit G is a copy of notes produced by Defendants

18   regarding S.L.’s claim.
19
              9.        Attached as Exhibit H is a copy of a letter of appeal dated September 19,
20
     2016 regarding S.L.’s claim.
21

22            10.       Attached as Exhibit I is a copy of a letter by Northwest Behavioral

23   Healthcare Specialists dated February 7, 2016 regarding S.L.’s claim.
24
              11.       Attached as Exhibit J is a copy of an Evoke Discharge Summary dated
25
     5/16/17 regarding S.L.’s claim.
26
                                                                               SIRIANNI YOUTZ
     DECLARATION OF MEGAN E. GLOR IN                                       SPOONEMORE HAMBURGER
     SUPPORT OF PLAINTIFF’S MOTION TO                                       3101 WESTERN AVENUE, SUITE 350
                                                                              SEATTLE, WASHINGTON 98121
     COMPEL PRODUCTION
                                                                          TEL. (206) 223-0303 FAX (206) 223-0246
     [Case No. 2:18-cv-01308-RSL]
                Case 2:18-cv-01308-RSL Document 29 Filed 09/19/19 Page 3 of 5




              12.       Attached as Exhibit K is a copy of a document dated September 26, 2016,
 1

 2   by Medical Review Institute of America regarding S.L.’s claim.

 3
              13.       Attached as Exhibit L is a copy of a letter dated November 16, 2016
 4
     regarding S.L.’s claim.
 5
              14.       Attached as Exhibit M is a copy of a letter dated September 26, 2016, by
 6

 7   Premera regarding S.L.’s claim.

 8            15.        Attached as Exhibit N is a copy of a letter dated October 25, 2015, by
 9
     Catalyst’s Lisa Ann Dickman, LCSW, regarding S.L.’s claim.
10
              16.       Attached as Exhibit O is a copy of a letter dated December 20, 2016, by
11

12   Premera regarding S.L.’s claim.

13            17.       Attached as Exhibit P is a copy of a printout of e-mail communications,
14
     including dated December 18, 2016 and December 19, 2016, regarding S.L.’s claim.
15
     //
16

17   //

18   //
19
     //
20
     //
21

22   //

23   //
24
     //
25
     //
26
                                                                               SIRIANNI YOUTZ
     DECLARATION OF MEGAN E. GLOR IN                                       SPOONEMORE HAMBURGER
     SUPPORT OF PLAINTIFF’S MOTION TO                                       3101 WESTERN AVENUE, SUITE 350
                                                                              SEATTLE, WASHINGTON 98121
     COMPEL PRODUCTION
                                                                          TEL. (206) 223-0303 FAX (206) 223-0246
     [Case No. 2:18-cv-01308-RSL]
                Case 2:18-cv-01308-RSL Document 29 Filed 09/19/19 Page 4 of 5




              18.       On or about July 19, 2019 and July 24, 2019, Gwendolyn Payton,
 1

 2   Defendants’ counsel, and I conferred by telephone regarding the parties’ discovery

 3
     dispute presented in this motion. We did not reach agreement regarding the dispute,
 4
     but agreed to a timeline for briefing the dispute.
 5
              19.       In conferring with Ms. Payton, she and I agreed, based upon my request,
 6

 7   that the present dispute be submitted to the Court by way of a motion to compel filed

 8   on behalf of Plaintiff rather than by a motion for a protective order filed by Defendants.
 9

10
              DATED: September 19, 2019.

11                                             MEGAN E. GLOR ATTORNEYS AT LAW

12                                                s/ Megan E. Glor
                                               Megan E. Glor (OSB #930178)
13
                                               (Admitted pro hac vice)
14                                                 707 NE Knott Street, Suite 707
                                                   Portland, OR 97212
15
                                                   Tel. (503) 223-7400 · Fax (503) 751-2071
16                                                 megan@meganglor.com
                                               Attorneys for Plaintiff
17

18

19

20

21

22

23

24

25

26
                                                                             SIRIANNI YOUTZ
     DECLARATION OF MEGAN E. GLOR IN                                     SPOONEMORE HAMBURGER
     SUPPORT OF PLAINTIFF’S MOTION TO                                     3101 WESTERN AVENUE, SUITE 350
                                                                            SEATTLE, WASHINGTON 98121
     COMPEL PRODUCTION
                                                                        TEL. (206) 223-0303 FAX (206) 223-0246
     [Case No. 2:18-cv-01308-RSL]
                Case 2:18-cv-01308-RSL Document 29 Filed 09/19/19 Page 5 of 5




                                        CERTIFICATE OF SERVICE
 1
            I hereby certify that on September 19, 2019, I electronically filed the foregoing
 2
     with the Clerk of the Court using the CM/ECF system, which will send notification of
 3   such filing to the following:

 4
              •    Ada W. Dolph
 5                 adolph@seyfarth.com, nszymborski@seyfarth.com

 6            •    Megan E. Glor
                   megan@meganglor.com
 7
              •    Eleanor Hamburger
 8                 ehamburger@sylaw.com, matt@sylaw.com, theresa@sylaw.com

 9            •    Gwendolyn C. Payton
                   GPayton@kilpatricktownsend.com, abianco@kilpatricktownsend.com,
10
                   irountree@kilpatricktownsend.com
11
              •    Richard E. Spoonemore
12                 rspoonemore@sylaw.com, matt@sylaw.com, rspoonemore@hotmail.com,
                   theresa@sylaw.com
13
     and I have mailed by United States Postal Service the document to the following non-
14   CM/ECF participants:
15            •    (No manual recipients)

16
              DATED: September 19, 2019, at Portland, Oregon.
17
                                                 s/ Megan E. Glor
18
                                                Megan E. Glor
19                                              megan@meganglor.com

20

21

22

23

24

25

26
                                                                           SIRIANNI YOUTZ
     DECLARATION OF MEGAN E. GLOR IN                                   SPOONEMORE HAMBURGER
     SUPPORT OF PLAINTIFF’S MOTION TO                                   3101 WESTERN AVENUE, SUITE 350
                                                                          SEATTLE, WASHINGTON 98121
     COMPEL PRODUCTION
                                                                      TEL. (206) 223-0303 FAX (206) 223-0246
     [Case No. 2:18-cv-01308-RSL]
